Citation Nr: 0410583	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for 
ischemic heart disease.

3.  Entitlement to an initial rating in excess of 10 percent for 
malnutrition.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
January to September 1942, and from April 1945 to June 1946.  He 
was a prisoner of war (POW) of the Japanese government from April 
to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In that rating decision, the RO granted service 
connection for ischemic heart disease and malnutrition, and 
assigned initial 30 percent and 10 percent ratings, respectively.  
In addition, the RO denied service connection for hypertension and 
a total rating based on individual unemployability due to service-
connected disabilities.  

With respect to the issue of service connection for hypertension, 
it is noted that this claim was previously denied by the RO in a 
February 1992 rating decision.  That decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. §§ 
7104, 7105 (West 2002).  If new and material evidence is received, 
however, the claim may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156(a) (2003).

In this case, in the August 2002 rating decision on appeal, the RO 
did not address the issue of whether new and material evidence had 
been received to reopen the claim of service connection for 
hypertension, but addressed the issue only on the merits.  
Nonetheless, the Board is obligated by 38 U.S.C.A. §§ 5108 and 
7104(b) to address whether new and material evidence has been 
submitted prior to addressing the merits of this claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
has been framed as set forth on the cover page of this decision.  
The Board's consideration of this issue is not prejudicial to the 
veteran, as the RO afforded him a more comprehensive evidentiary 
review than that to which he may have been entitled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran was also advised of 
the laws and regulations pertaining to finality and new and 
material evidence in the March 2003 Statement of the Case.  


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied service 
connection for hypertension.

2.  Although the veteran was duly notified of the February 1992 
rating decision and of his appellate rights, he did not perfect an 
appeal within the applicable time period.

3.  The evidence added to the record since the February 1992 
rating decision is either cumulative or does not bear directly and 
substantially upon the specific matter under consideration and is 
not so significant that it must be considered to fairly decide the 
merits of the claim.

4.  The veteran's ischemic heart disease is manifested by a 
workload of 5 to 6 METs, resulting in complaints of dyspnea, 
fatigue, chest pain, and dizziness, but no findings of congestive 
heart failure or left ventricular dysfunction with an ejection 
rate of 30 to 50 percent or less.

5.  The veteran's malnutrition is manifested by weight loss, 
decreased appetite, and bodily weakness, with no objective 
indication of stomatitis, achlorhydria, diarrhea, mental symptoms, 
exhaustion, cachexia, or symmetrical dermatitis.  

6.  The veteran's service-connected disabilities consist of 
ischemic heart disease (30 percent); malnutrition (10 percent); 
and malaria (zero percent); his combined disability rating is 40 
percent.  

5.  The veteran's service-connected disabilities, in and of 
themselves, are not shown to be of such severity as to preclude 
him from following a substantial gainful occupation consistent 
with his education and work experience.



CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38C.F.R. § 3.156 (2003).

3.  The criteria for an initial rating in excess of 30 percent for 
ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §  4.104, Diagnostic Code 7005 (2003).  

4.  The criteria for an initial rating in excess of 10 percent for 
malnutrition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6315 (2003).

5.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has satisfied its 
duties to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  In June and November 2001 letters, the RO notified 
the veteran of the information and evidence needed to substantiate 
and complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO also 
generally advised him that he should submit evidence in support of 
his claim, and that they would assist him in obtaining any 
evidence he was not able to obtain on his own.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In view of the foregoing, the 
Board finds that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the 
RO obtained the veteran's service medical and personnel records 
and requested copies of all post-service clinical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2003).  There is no indication of any 
outstanding, available medical evidence, nor is there any 
indication that outstanding Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded numerous 
VA medical examinations in connection with his claims.  The Board 
finds that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria in the 
Rating Schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board concludes that additional medical examinations are 
not necessary to decide this appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there is no 
reasonable possibility that any further assistance to the veteran 
would aid in substantiating his claims.  As VA has fulfilled the 
duty to assist and notify, the Board finds that no additional 
action is necessary.  

I.  Factual Background

There are no in-service medical records showing treatment for any 
disability.  At his June 1946 service separation medical 
examination, the veteran's blood pressure was 115/78 and his 
cardiovascular system was normal.  On his June 1946 Affidavit for 
Philippine Army Personnel, the veteran reported that he had 
contracted malaria during his captivity at Camp O'Donnell.  No 
other pertinent complaints or abnormalities were noted.  

In June 1990, the veteran submitted an application for VA 
compensation benefits, including service connection for beriberi 
and malaria.  His application is silent for any mention of 
hypertension.

In connection with his claim, the veteran was afforded a VA 
medical examination in September 1991, at which he reported that 
he had been on a substarvation diet during his captivity as a POW 
and had become malnourished.  He estimated that he weighed 70 
pounds at the time of his liberation.  The veteran also reported 
that he had had beriberi with leg edema during captivity.  
Physical examination revealed that the veteran presently weighed 
1121/2  pounds.  He denied nausea, emesis, diarrhea, and other 
gastrointestinal complaints.  With respect to the cardiovascular 
system, the examiner noted that the veteran had arterial 
hypertension, and further noted that the veteran had been unaware 
of this previously.  The veteran denied symptoms such as angina, 
dyspnea on exertion, dizzy spells, or fainting.  The diagnoses 
included history of malaria, beriberi, and malnutrition.  The 
examiner indicated that there was no evidence of any current 
malaria, avitaminosis, or malnutrition.  Also diagnosed was 
arterial hypertension due to arteriosclerosis, and myocardial 
damage, asymptomatic clinically.  

At a VA psychiatric examination in September 1991, the veteran 
reported that he had had 17 years of education, was a lawyer, had 
worked for the Internal Revenue Service in the Philippines after 
his discharge from service, and had retired in 1989.  after 
examining the veteran, the examiner indicated that he could find 
no evidence of any current psychiatric disorder.

In a February 1992 rating decision, the RO denied service 
connection for several disabilities, including hypertension, 
beriberi, and malnutrition.  The RO granted service connection for 
malaria and assigned an initial zero percent rating.  Although he 
was notified of this decision, and of his procedural and appellate 
rights in a March 1992 letter, the veteran did not appeal.

In June 2002, the veteran requested reopening of his claim.  He 
indicated that during his captivity at Camp O'Donnell, he had had 
beriberi with swollen feet and legs, as well as malnutrition.  He 
also indicated that he currently had ischemic heart disease, 
epigastric pain, and malnutrition, which he attributed to his time 
as a POW.  

In support of his claim, the veteran submitted private medical 
records showing that he was under treatment for primary 
hypertension.  Also submitted was a January 2001 letter from A. V. 
Reyes, M.D., who indicated that he was currently treating the 
veteran for essential hypertension, ischemic heart disease, 
malnutrition, and general loss of weight.  It is noted that the RO 
contacted Dr. Reyes and requested copies of clinical records 
pertaining to the veteran, but he did not respond.  

In August 2002, the veteran submitted a claim of entitlement to a 
total rating based on individual unemployability due to service-
connected disabilities.  He indicated that he had been unable to 
work since 1989 due to his service-connected disabilities.  

The veteran underwent a series of VA medical examinations in April 
2002.  At a VA cardiovascular examination in April 2002, he 
complained of weekly episodes of chest pain, accompanied by 
palpitation, headache, occasional dizziness, shortness of breath, 
and easy fatigability.  He reported that he was able to walk 200 
meters, exercised by walking 10 to 20 minutes two times weekly, 
and was able to climb stairs to the second floor with difficulty.  
Physical examination showed a sitting blood pressure of 180/100.  
A stress test was not performed due to dizziness, history of 
syncope in 1997 and 1998, impaired gait, body weakness, and 
shortness of breath.  The diagnoses included arteriosclerotic 
heart disease, negative inspiratory force (NIF), Class I-B, METS 
6, ejection fraction 82 percent, and left ventricular hypertrophy 
with segmental wall motion abnormality.

At a VA nutritional disabilities examination in April 2002, the 
veteran reported a history of a 10 to 15 kilogram weight loss 
during his captivity.  He indicated that he recovered his usual 
weight within one year of his liberation.  He reported that in 
1989, he began to lose weight due to poor appetite and lack of 
exercise.  He reported current symptoms of body weakness and easy 
fatigability.  The veteran's current weight was 43 kilograms (94.6 
pounds).  Although the veteran reported that his weight in 1991 
had been 50.9 kilograms (122 pounds), medical records note his 
weight in 1991 as 112 pounds.  Physical examination showed that 
the veteran was of slim build, appeared mildly to moderately 
malnourished, and had slightly sunken eyeballs and cheeks.  His 
skin was slightly dry, but there were no lesions.  The diagnosis 
was malnutrition, mild to moderate, with no evidence of 
avitaminosis, beriberi, or pellagra.  

In May 2003, Dr. Reyes submitted a statement indicating that the 
veteran was currently suffering from malnutrition, dyspnea, 
fatigue, angina, dizziness, syncope, hypertension, progressive 
loss of weight, and anemia.  In a May 2003 record, he also noted 
that the veteran had total body weakness, loss of appetite and 
sleep, due to malnutrition.  

The veteran again underwent a series of VA medical examinations in 
July 2003.  At a VA aid and attendance examination, the veteran 
reported symptoms of chest pain, dizziness, body weakness, easy 
fatigability, a cough, and a poor appetite.  During a typical day, 
the veteran reported that he swept the floor and backyard, watered 
the plants, and engaged in walking exercises two to three times 
weekly.  He reported that he attended church weekly.  Examination 
showed that he was moderately malnourished.  The diagnoses 
included moderate malnutrition, hypertension, and pulmonary 
tuberculosis.  

At a VA heart examination in July 2003, the veteran reported 
continued symptoms of chest pain, sometimes accompanied by 
dizziness, palpitations, easy fatigability, and body weakness.  He 
reported that he was able to walk 200 to 300 meters, exercised by 
walking 10 to 20 minutes two to three times weekly, and was able 
to climb stairs up to the second floor.  He denied dyspnea and 
syncope since the last examination.  A stress test was not 
performed due to dizziness, impaired gait, body weakness, and 
shortness of breath.  The examiner noted that the veteran's 
cardiovascular disability resulted in slight to moderate 
interference with his daily activities.  A chest X-ray showed 
pulmonary tuberculosis in the right lung and pneumonia in the 
right base.  Also observed was an atherosclerotic aorta.  Physical 
examination showed no orthopnea, pedal edema, or cyanosis.  The 
diagnoses included arteriosclerotic heart disease, hypertension, 
negative inspiratory force (NIF), Class I-B, METS 5-6, ejection 
fraction of 71 percent, isolated premature ventricular 
contraction, incomplete right branch bundle block, normal sized 
ventricle with good systolic function, and interventricular septal 
hypertrophy.  The examiner concluded that the veteran was able to 
obtain and retain an office job with slight to moderate 
restriction.  The examiner further indicated that the veteran's 
current hypertension was not likely due to his ischemic heart 
disease.  Rather, he indicated that it was a separate vascular 
disease.  

At a VA nutritional examination in July 2003, the veteran 
indicated that he had been losing weight since 1989, and had 
general body weakness, poor appetite, and easy fatigability.  His 
current weight was 38.6 kilograms (84.9 pounds).  The diagnosis 
was malnutrition, mild to moderate, likely due to poor dietary 
intake with underlying pulmonary problems.  There was no evidence 
of anemia or malaria.  The examiner indicated that the veteran's 
service-connected disability did not preclude him from obtaining 
and retaining employment with slight to moderate restriction.  

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

Law and Regulations:  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2003).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2003).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption of 
credibility, however, is not unlimited.  The Court has 
subsequently held that the credibility rule is not "boundless or 
blind"; if the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  See Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).

Although not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not eventually convince VA to alter 
its prior adverse decision.  See Hodge v. West, 155 Fed. 3rd 1356 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the veteran 
is entitled to service connection for that incremental increase in 
severity attributable to the service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served ninety days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

Analysis:  As set forth above, in a February 1992 rating decision, 
the RO denied service connection for hypertension on the basis 
that such a disability was not shown in service or within the 
first post-service year.  Although the veteran was notified of the 
decision, and of his appellate rights, he did not perfect an 
appeal within the applicable time period.  Thus, the decision is 
final and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2003).

In June 2000, the veteran filed an application to reopen his claim 
of service connection for hypertension.  As noted, a final prior 
decision may be reopened and the disposition reviewed if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Thus, the Board has reviewed the evidence of 
record, with particular attention to that evidence associated with 
the claims folder since the last final rating decision in February 
1992, but concludes that such evidence is not new and material, 
within the meaning of 38 C.F.R. § 3.156.

In this case, the evidence associated with the claims folder at 
the time of the February 1992 rating decision included the 
veteran's service medical records, which contained no complaints 
or findings of hypertension.  Also of record was a September 1991 
VA medical examination report containing a diagnosis of 
hypertension.  There were no medical records linking the veteran's 
post-service hypertension, first diagnosed in 1991, to his active 
service.  

The additional evidence received since the last final rating 
decision in February 1992 includes VA medical examination reports 
and private medical records showing that the veteran currently has 
hypertension.  Because the evidence that was before the RO in 
February 1992, however, suggested these same facts, the Board must 
determine that this evidence is merely cumulative of evidence that 
was previously considered by the RO.  Thus, the private medical 
records are not "new" evidence within the meaning of 38 C.F.R. § 
3.156(a) and they do not provide a basis for a reopening of his 
claim.

Moreover, the Board notes that this additional evidence is not 
pertinent to the specific matter under consideration, namely 
whether the veteran's current hypertension was incurred in or 
aggravated during service, was manifest within the applicable 
presumptive period, or is causally related to any service-
connected disability.  Therefore, it is not new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993) (holding that 
records showing treatment years after service which do not link 
the post-service disorder to service are not considered new and 
material evidence).  Again, the additional evidence received is 
entirely negative for any notation of a causal relationship 
between the veteran's current hypertension and his active service, 
any incident therein, or any service-connected disability.  None 
of the additional evidence received is probative of this issue, 
nor is it so significant that it must be considered in order to 
fairly decide the merits of this claim.

The additional evidence received also includes a statement from 
the veteran to the effect that his current hypertension is 
causally related to his service-connected ischemic heart disease.  
Although the Board does not dispute the sincerity of the veteran's 
contentions, as a layman, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, experience, 
training or education, such as a medical diagnosis or an opinion 
on causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), it was noted 
that laymen are not competent to offer medical opinions or 
diagnoses, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

In summary, the Board finds that the additional evidence submitted 
by the veteran or otherwise associated with the claims folder 
since the last final February 1992 rating decision is not so 
significant that it must be considered in order to fairly decide 
the merits of the claims of service connection for a back 
disability.  Again, no probative evidence has been received which 
tends to show that the veteran's current hypertension was incurred 
in or aggravated during service or is causally related to any 
service-connected disability.  The Board concludes that new and 
material evidence has not been submitted and the claim of service 
connection for hypertension is not reopened.  38 C.F.R. § 
3.156(a).

III.  Increased rating claims

Law and Regulations:  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. 4.20 (2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."

More recently, however, the Court determined that the above rule 
is inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability.  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003). 

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Ischemic heart disease:  The RO has rated the veteran's ischemic 
heart disease as 30 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7005, pertaining to arteriosclerotic heart disease 
(coronary artery disease).

Under that Diagnostic Code, a 30 percent rating is warranted when 
a workload of greater than five METs, but not greater than seven 
METs, results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation is shown on an 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted when the claimant had more than one episode of acute 
congestive heart failure in the past year, or; a workload of 
greater than three METs, but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is left 
ventricular dysfunction with an ejection of 30 to 50 percent.  A 
100 percent rating is warranted for documented coronary artery 
disease resulting in chronic congestive heart failure, or; a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

Applying the criteria set forth above to the facts in this case, 
the Board must conclude that the clinical picture associated with 
the veteran's ischemic heart disease does not more nearly 
approximate the criteria for a rating in excess of 30 percent.  
First, the veteran's disability has never been characterized as 
congestive heart failure.  Moreover, the record shows that the 
veteran does not have left ventricular dysfunction with an 
ejection rate of 30 to 50 percent or less than 30 percent.  
Rather, at VA medical examinations in April 2002 and July 2003, 
higher ejection fraction rates of 82 and 71 percent, respectively, 
were noted.  It is also noted that the veteran does not have a 
workload of five METs or less, which is required for a 60 percent 
rating or a workload of less than three METs, which is required 
for a 100 percent evaluation.  Rather, the April 2002 and July 
2003 VA medical examination reports indicate METs of five to six, 
which clearly meet the criteria for a 30 percent evaluation only.

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against an initial rating in excess of 30 
percent for ischemic heart disease.  The evidence shows that the 
veteran's ischemic heart disease is manifested by a workload of 5 
to 6 METs, resulting in complaints of dyspnea, fatigue, chest 
pain, and dizziness.  These symptoms are specifically contemplated 
by the currently-assigned 30 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  

Malnutrition:  The Rating Schedule does not have a specific 
diagnostic code for malnutrition.  In such cases, the disability 
shall be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2003).  
In this case, the RO has evaluated the veteran's malnutrition as 
10 percent disabling by analogy to pellagra.  38 C.F.R. § 4.88b, 
Diagnostic Code 6315.

Under Diagnostic Code 6315, a 10 percent rating is warranted where 
there is a confirmed diagnosis with nonspecific symptoms such as 
decreased appetite, weight loss, abdominal discomfort, weakness, 
an inability to concentrate, and irritability.  A 20 percent 
rating is warranted when there is stomatitis, achlorhydria, or 
diarrhea.  A 30 percent rating is warranted when there is 
stomatitis, diarrhea, and symmetrical dermatitis.  A 60 percent 
rating is warranted when all the above symptoms are present, plus 
mental symptoms and impaired bodily vigor.  A 100 percent rating 
is warranted for marked mental changes, moist dermatitis, 
inability to retain adequate nourishment, exhaustion, and 
cachexia.  

Applying the criteria set forth above to the facts in this case, 
the Board must conclude that an initial rating in excess of 10 
percent for the veteran's service-connected malnutrition is not 
warranted.  Although repeated medical examinations have shown 
notations of malnutrition, weight loss, decreased appetite, and 
bodily weakness, there have been absolutely no objective findings 
of stomatitis, achlorhydria, diarrhea, mental symptoms, 
exhaustion, cachexia, or symmetrical dermatitis.  Thus, the 
veteran's symptoms fall squarely within the criteria for a 10 
percent rating, but do not more nearly approximate the criteria 
for a rating in excess of 10 percent.  The preponderance of the 
evidence is therefore against the assignment of an initial rating 
in excess of 10 percent for malnutrition.  38 C.F.R. § 4.88b, 
Diagnostic Code 6315.

In reaching its determination with respect to both the veteran's 
ischemic heart disease and his malnutrition, the Board has 
considered the provisions of 38 C.F.R. § 3.321; however, the 
record contains no objective evidence that such disabilities are 
of such an exceptional or unusual nature to cause him marked 
interference with his ability to maintain employment or that he 
has been hospitalized frequently for treatment of the 
disabilities.  Indeed, there is no indication that the veteran has 
been hospitalized at all for treatment of these disabilities.  
Under these circumstances, the provisions of 38 C.F.R. § 3.321 are 
inapplicable, as utilization of the regular schedular standards 
appears appropriate.

IV.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities

As noted, disability ratings are based, as far as practicable, on 
the average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2003).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

Nonetheless, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disability; provided that, in pertinent part, if there is only one 
such disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability rated 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2003).  

The regulation further provides that the existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
aforementioned percentage for the service-connected disability is 
met and, in the judgment of the rating agency, the service-
connected disability renders the veteran unemployable.  Id.  

Total disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2003).  If the total 
rating is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an evaluation 
of less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (2003).  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2003).

In this case, service connection is currently in effect for the 
following disabilities:  ischemic heart disease (30 percent); 
malnutrition (10 percent); and malaria (zero percent).  The 
veteran's combined disability rating is 40 percent.  Thus, his 
service-connected disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2003).  Thus, if a veteran fails 
to meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), as in this case, an extra-schedular rating is 
for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the Board 
must consider whether there are circumstances in the veteran's 
case, apart from nonservice- connected disabilities and advancing 
age, which would justify a total rating based on unemployability 
due solely to the service-connected disability.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).

As set forth above, however, the record contains no probative 
evidence that the veteran is unable to secure and maintain 
substantially gainful employment by reason of his service-
connected disabilities.  Although he contends that he has been 
unable to work since 1989 due to service-connected disabilities, 
VA medical examinations in July 2003 indicate that the veteran's 
service-connected disabilities do not prevent him from obtaining 
or maintaining substantially gainful employment.  Although the 
veteran has physical restrictions, the record shows that he is, by 
training and experience, a lawyer-a profession which does not 
ordinarily require physical labor.  Accordingly, a total 
disability rating based upon individual unemployability due to 
service-connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for 
hypertension is denied.  

Entitlement to an initial rating in excess of 30 percent for 
ischemic heart disease is denied.

Entitlement to an initial rating in excess of 10 percent for 
malnutrition is denied.

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is denied.  



______________________________________________
	James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



